14-3769
     Lin v. Whitaker
                                                                                   BIA
                                                                           A099 938 809
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNIS JACOBS,
10            PIERRE N. LEVAL,
11                 Circuit Judges.
12   _____________________________________
13
14   JINCHUN LIN, AKA JIN CHUN LIN,
15                 Petitioner,
16
17                     v.                                        14-3769
18                                                               NAC
19
20   MATTHEW G. WHITAKER, ACTING
21   UNITED STATES ATTORNEY GENERAL,
22                 Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Robert J. Adinolfi, New York, NY.
26
27   FOR RESPONDENT:                   Benjamin C. Mizer, Principal
28                                     Deputy Assistant Attorney General;
                                           1
      04122018-5
1                                    Ernesto H. Molina, Jr., Assistant
2                                    Director; Dana M. Camilleri, Trial
3                                    Attorney, Office of Immigration
4                                    Litigation, United States
5                                    Department of Justice, Washington,
6                                    DC.
7

8            UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12           Petitioner Jinchun Lin, a native and citizen of the

13   People’s Republic of China, seeks review of a September 16,

14   2014, decision of the BIA denying her motion to reopen as

15   untimely and number barred.        In re Jinchun Lin, No. A099 938

16   809     (B.I.A.   Sept.   16,   2014).   We   assume   the   parties’

17   familiarity with the underlying facts and procedural history

18   in this case.       The applicable standards of review are well

19   established.      See Jian Hui Shao v. Mukasey, 546 F.3d 138,

20   168-69 (2d Cir. 2008).

21           Lin moved to reopen her removal proceedings to present

22   new evidence in support of her claimed fear of persecution in

23   China based on the births of her U.S. citizen children in

24   violation of China’s population control program.               It is

                                        2
     04122018-5
1    undisputed that Lin’s motion to reopen was untimely and number

2    barred because it was her second motion to reopen filed more

3    than five years after her removal order became final.                See

4    8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).

5    These time and numerical limitations do not apply if the

6    motion is to reopen proceedings in order to apply for asylum

7    “based on changed country conditions arising in the country

8    of nationality or the country to which removal has been

9    ordered, if such evidence is material and was not available

10   and would not have been discovered or presented at the

11   previous proceeding.”         8 U.S.C. § 1229a(c)(7)(C)(ii); see

12   also 8 C.F.R. § 1003.2(c)(3)(ii).

13           For largely the same reasons set forth in Jian Hui Shao,

14   we find no error in the agency’s determination that the

15   isolated     reports   of   force   used   to   implement   the   family

16   planning policy identified in Lin’s new evidence failed to

17   demonstrate a material change in conditions in China as needed

18   to excuse the time and number limitations.            See 546 F.3d at

19   159-66, 169-73 (noting that country conditions evidence from

20   2007 indicated that enforcement of family planning policy was

21   generally lax in Fujian Province with isolated reports of

                                         3
     04122018-5
1    force being used); see also In re S-Y-G-, 24 I. & N. Dec.

2    247, 253 (B.I.A. 2007) (“In determining whether evidence

3    accompanying          a   motion   to    reopen   demonstrates     a   material

4    change in country conditions that would justify reopening,

5    [the         BIA]   compare[s]     the   evidence   of   country   conditions

6    submitted with the motion to those that existed at the time

7    of the merits hearing below.”).

8            For the foregoing reasons, the petition for review is

9    DENIED.

10                                            FOR THE COURT:
11                                            Catherine O’Hagan Wolfe
12                                            Clerk of Court




                                               4
     04122018-5